                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

RUSSELL W. BRADLEY,

      Plaintiff,

v.                                                  Case No. 3:19cv567-RV-HTC

BRANDON M. GODFREY,
DEPUTY, et al.,

     Defendants.
________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 10, 2019. (Doc. 11). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed, but Plaintiff filed a Second Amended

Complaint (Doc. 12) on September 26, 2019, without leave of Court. It contains the

same deficiencies as the First Amended Complaint, and will also be dismissed.

      Having considered the Report and Recommendation, and the Second

Amended Complaint, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:
                                                                             Page 2 of 2


      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order. The First and Second Amended Complaints

are dismissed for failure to state a claim on which relief can be granted.

      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(g).

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 9th day of October, 2019.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv567-RV-HTC
